DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 25th, 2022 has been entered. Claims 1-18 are pending. Claims 1-2, 7, 11 and 13-16 have been amended by the Applicant. Applicant’s amendments have overcome the claim objections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 17are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Andaluz Sorli, EP 2866242.
Regarding claim 1, Andaluz Scorli discloses (figs.1-5) an electrical switch (1) comprising:
a frame (7, 7’),
a first stationary contact (4) stationary mounted relative to the frame (7,7’);
a second stationary contact (4’) stationary mounted relative to the frame (7, 7’);
a roll element (2) rotatable around a rotation axis (X) between a first position and a second position relative to the frame (7, 7’), where the roll element (2) is adapted to transfer from the first position to the second position in an opening event; and
a movable contact (9, 9’, 9”) mounted to the roll element (2), and including a first contact portion (9) and a second contact portion (9”), where in the first position of the roll element (2) the first contact portion (9) is in a first position of the first contact portion (9) in which the first contact portion (9) is in contact with the first stationary contact (4), and the second contact portion (9”) is in a first position of the second contact portion (9”) in which the second contact portion (9”) is in contact with the second stationary contact (4’) such that the movable contact (9, 9’, 9’’) electrically conductively connects the first stationary contact (4) to the second stationary contact (4’), and in the second position of the roll element (2) the first contact portion (9) and second contact portion (9”) are in their respective second positions such that the first stationary contact (4) is electrically disconnected from the second stationary contact (4’), where there is a first breaking zone (form at 10) between the first stationary contact (4) and the second position of the first contact portion (9), and a second breaking zone (form at 10) between the second stationary contact (4’) and the second position of the second contact portion (9”),
where the first contact portion (9) and the second contact portion (9”) are located on opposite sides of a center plane perpendicular (labeled in fig.3b, below) to the rotation axis (X).
		
    PNG
    media_image1.png
    258
    288
    media_image1.png
    Greyscale


Regarding claim 2, Andaluz Sorli further discloses where an isolator system (10) electrically isolating the first breaking zone from the second breaking zone, the center plane(labeled in fig.3b, above) passing through the isolator system (10).
Regarding claim 3, Andaluz Sorli further discloses where the isolator system (10) comprises an isolator portion (12) of the frame (7, 7’).
 Regarding claims 4 and 17, Andaluz Sorli further discloses where the isolator system (10) comprises an isolator portion (encircling) of the roll element (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 7-9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andaluz Sorli in view of  Valivainio et al, US 9478373 [Valivainio].
Regarding claims 5 and 18, Andaluz Sorli fails to explicitly disclose wherein the electrical switch comprises an arc extinguisher plate system for extinguishing electric arcs during the opening events, the arc extinguisher plate system comprising including a plurality of first arc extinguisher plates in the first breaking zone, and a plurality of second arc extinguisher plates in the second breaking zone.
Valivainio discloses (figs.1-3) an electrical switch comprises an arc extinguisher plate system (120, 124) for extinguishing electric arcs during an opening events, the arc
extinguisher plate system (120, 124) comprising including a plurality of first arc extinguisher plates (122) in a first breaking zone (labeled in fig.1, below), and a plurality of second arc extinguisher plates (122)
in a second breaking zone (labeled in fig.1, below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electrical switch of Andaluz Sorli with the teaching of the arc extinguisher plates of Valivainio, thereby rapidly removing the electric arc away from the contact points and also effectively cooling the arc gases generated, thus reducing heat damages to the circuit breaker.
		
    PNG
    media_image2.png
    367
    528
    media_image2.png
    Greyscale

Regarding claim 7, Valivainio further disclose where each of the plurality of first arc extinguisher plates (122) is a generally U-shaped element [col.2, lines 59-60] positioned such that during the opening event the first contact portion (114) of the movable contact (112) is adapted to pass between the lateral branches of the first arc extinguisher plate (122), and each of the plurality of second arc extinguisher plates (122) is a generally U-shaped element [col.2, lines 59-60] positioned such that during the opening event the second contact portion (116) of the movable contact (112) is adapted to pass between the lateral branches of the second arc extinguisher plate (122).
Regarding claim 8, Andaluz Sorli fails to disclose wherein a distance between a free end of the first contact portion  and a free end of the second contact portion in a direction parallel to the rotation axis is less than a distance between the free end of the first contact portion and the free end of the second contact portion in a direction perpendicular to the rotation axis.
Valivainio discloses (figs.1-3) where a distance between a free end of the first contact portion (112A) and a free end of the second contact portion (1128B) in a direction parallel to the rotation axis (labeled in fig.1, above) is less than a distance between the free end of the first contact portion (112A) and the free end of the second contact portion (112B) in a direction perpendicular to the rotation axis (labeled in fig.1, above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electrical switch of Andaluz Sorli with the teaching of Valivainio, thereby providing a switch that have arc extinguishing chamber in each corner of the housing, thus enabling quick extinguishing and venting of the arc gases to the exterior of the housing.  
Regarding claim 9, Andaluz Sorli fails to disclose wherein the first contact portion (112A) and second contact portion (112B) are adapted to operate as knife contacts.
Valivainio discloses (figs.1-3) where first contact portion (112A) and second contact portion (112B) are adapted to operate as knife contacts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electrical switch of Andaluz Sorli with the teaching of Valivainio, thereby providing a rotary contact as a blade that extends to both sides of the rotary actuator.
Regarding claim 15, Valivainio further discloses where the isolator system comprises an isolator portion (labeled in fig.1, above) of the frame (100), and an isolator portion (labeled in fig.1, above) of the roll element (110), where a projection of the isolator portion (labeled in fig.1, above) of the roll element (110) partially overlap with a projection of the isolator portion (labeled in fig.1, above) of the frame (100) on the center plane (labeled in fig.1, above), thereby ensuring that there is no route for an electric arc in a junction between the isolator portion (labeled in fig.1, above) of the frame (100) and the isolator portion (labeled in fig.1, above) of the roll element (110).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andaluz Sorli and  Valivainio and further in view of Lee et al, US 8604377 [Lee].
Regarding claim 6, Andaluz Sorli and Valivainio fail to disclose wherein mutual angular distance between consecutive first arc extinguisher plates increases as a function of angular distance from the first stationary contact, and mutual angular distance between consecutive second arc extinguisher plates increases as a function of angular distance from the second stationary contact.
Lee discloses (figs.2-6) an electrical switch (100) where mutual angular distance between consecutive first arc extinguisher plates (172) [see fig.3] increases as a function of angular distance from a first stationary contact and mutual angular distance between consecutive second arc extinguisher plates (172) [see fig.2] increases as a function of angular distance from the second stationary contact [col.2, lines 18-19].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the arc chamber of Andaluz Sorli in view of Valivainio with the teaching of the grid arrangements of the arc chamber of Lee, thereby effectively removing heat generated from the grid (plates) while rapidly and accurately extinguishing the arc.
Regarding claim 16, Valivainio further discloses where each of the plurality of first arc extinguisher plates (122) is a generally U-shaped element [col.2, lines 59-60] positioned such that during the opening event the first contact portion (112A) of the movable contact (112) is adapted to pass
between the lateral branches of the first arc extinguisher plate (122), and each of the plurality of second arc extinguisher plates (122) is a generally U-shaped element [col.2, lines59-60] positioned such that during the opening event the second contact portion (112B) of the movable contact (112) is adapted to pass between the lateral branches of the second arc extinguisher plate (122).
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, above and in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action.
Response to Arguments
Applicant's amendments and arguments filed August 25th, 2022 have been fully considered. All relevant arguments have been fully addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833